DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24 were originally filed December 23, 2020.
	The amendment received March 12, 2021 amended claims 7, 10, and 19 and canceled claims 8, 9, 20, and 21.
	The amendment received June 1, 2022 canceled claims 1-7, 10-19, 23, and 24; amended claim 22; and added new claims 25-31.
	The amendment received October 14, 2022 amended claims 22, 25, 26, and 30.
	Claims 22 and 25-31 are currently pending and under consideration.

Election/Restrictions
Applicant elected, without traverse, Group IV (claims 22 and 25-31) in the reply filed on June 1, 2022.

Applicant elected, without traverse, SEQ ID NO: 13 as the species in the reply filed on June 1, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
SEQ ID NO: 13 IVASYYVEYGVGISPPENNDESSKQKSKMDAKKQKKWEI
Priority
The present application claims status as a DIV of 16/374,670 filed April 3, 2019 (now U.S. Patent 10,968,257) which claims the benefit of 62/652,278 filed April 3, 2018.
Please note: the restriction requirement was withdrawn in the Notice of Allowance mailed September 23, 2020. The claims to the method were canceled simply because the scope of the claims was not commensurate in scope with the allowed product claims.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 112, line 8.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Withdrawn Objections
The objection to claim 22 regarding that the TRS should be defined (i.e. target recognition sequence) in the claim since the acronym is art recognized as something else (e.g. transcriptional regulatory sequence) and appears from the specification to be a term the applicant has utilized to describe a motif which is not art recognized is withdrawn due to the amendment received October 14, 2022. 

The objection to claims 25 and 26 regarding utilizing a SEQ ID NO: since a SEQ ID NO: is associated with the variable sequence is withdrawn in view of the amendment received October 14, 2022.

The objection to claim 25 regarding “flanking by” should read “flanked by” is withdrawn in view of the amendment received October 14, 2022. 

The objection to claim 25 regarding “hydrophobic amino acid residue…charged amino acid residue…polar amino acid residue”, “polar, hydrophobic, and/or charged amino acid residue”, and “polar amino acid residue…hydrophobic amino acid residue...charged amino acid residue” should simply read “any amino acid” since hydrophobic, polar, and charged encompasses any amino acid is withdrawn in view of the amendment received October 14, 2022. 

The objection to claim 26 regarding “is flanked the N-terminus” should be corrected is withdrawn in view of the amendment received October 14, 2022.

The objection to claim 30 regarding the dependency of the claim is withdrawn in view of the amendment received October 14, 2022. 

Maintained Objection
Claim 26 is objected to because of the following informalities: X1, X2, and X3 should also be defined in the claim or the claim should depend on claim 25 and have “further comprising” language regarding the N- and C-terminus. Claim 26 cannot further comprise SEQ ID NO: 1 since SEQ ID NO: 1 is already part of claim 25 from which claim 26 depends. Appropriate correction is required.
The following is suggested: “The method of claim 25, wherein the hydrophobic region is at the N-terminus and comprises G(V/A/L)G” and the charged region is at the C-terminus and comprises K(K/E)Q.
Arguments and Response
Applicants’ arguments directed to the objection for claim 26 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendment negates the objection.
	Applicants’ arguments are not convincing since the amendment does not negate the rejection (see above; X1, X2, and X3 are not defined; further comprising language is in the wrong place in the claim).




New Objections
Claim Objections
Claim 25 is objected to because of the following informalities: X1, X2, and X3 should be defined (e.g. wherein X1 comprises 1 to 7 amino acid in length and comprises any amino acid(s)).  Appropriate correction is required.

Claim 22 is objected to because of the following informalities: “motifs” (line 4) should read “motif(s)” to correspond to “one or more”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 22 and 27-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the TRS is withdrawn in view of the amendment received October 14, 2022.

The rejection of claims 22 and 27-31 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of naturally occurring binding between ligands/receptors, antigen/antibodies, enzymes/substrates, functional domains/binding partner, insecticidal toxins/receptors or enzyme substrates, polymerase/DNA binding, etc. without significantly more is withdrawn due to the amendment received October 14, 2022.

The rejection of claims 22 and 25-31 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of naturally occurring binding between ligands/receptors, antigen/antibodies, enzymes/substrates, functional domains/binding partner, insecticidal toxins/receptors or enzyme substrates, polymerase/DNA binding, etc. without significantly more is withdrawn due to the amendment received October 14, 2022.

The rejection of claims 22 and 25-31 under 35 U.S.C. 102(a)(1) as being anticipated by Ensign et al. U.S. Patent Application Publication 2003/0207806 published November 6, 2003 is withdrawn due to the amendment received October 14, 2022.

The provisional rejection of claims 22 and 27-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/374,696 (reference application) is withdrawn in view of the amendment received October 14, 2022 and the amendment to copending Application No. 16/374,696 (reference application).

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear how one could modify a heterologous TRS without first inserting a heterologous TRS. The following is suggested: “inserting one or more engineered, heterologous Photorhabdus tandem repeat protein target recognition sequence (TRS) motif(s) in the protein or polypeptide; optionally modifying the one or more engineered, heterologous Photorhabdus TRS motif(s)”.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. U.S. Patent Application Publication 2017/0029844 published February 2, 2017.
For present claims 22 and 25-31, Ball et al. teach insecticidal proteins comprising two or more modes of action and screening the insecticidal proteins for binding and/or enzymatic activity comprising inserting or modifying a polypeptide to include a Photorhabdus toxin and detecting binding or enzymatic activity and utilizing detectable markers (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 8, 10, 13, 15, 16, 35-38, 44, 54, 69).
Regarding hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
Therefore, the teachings of Ball et al. anticipate the presently claimed method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Ball et al. for claims 22 and 25-31 were considered but are not persuasive for the following reasons.
	Applicants contend that Ball et al. do not teach engineering a polypeptide with a TRS of Photorhabdus.
	Applicants’ arguments are not convincing since the teachings of Ball et al. anticipate the method of the instant claims. Ball et al. teach chimeric polypeptides and fusion polypeptides wherein one portion of the chimeric or fusion polypeptide can be a Photorhabdus toxin (please refer to the entire specification particularly paragraphs 8, 13, 54; claims). Ball et al. also teach operable linkage of the toxin to antibody, antibody binding domain, alphabody, lipocalin, or anticalin (please refer to the entire specification particularly paragraph 8).

New Rejections Necessitated by Amendment
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 25-28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hey et al. U.S. Patent Application Publication 2006/0168683 published July 27, 2006.
For present claims 22, 25-28, and 31, Hey et al. teach methods of making fusion proteins comprising a Class A protein, a Class B protein, and/or a Class C protein including Photorhabdus toxin and screening for binding (please refer to the entire specification particularly the abstract; paragraphs 5, 7-10, 81-85, 96-106, 110, 111, 113-121, 124, 126, 141, 162, 164, 172-174, 208, 211; Tables 1, 2, 3; Examples).
Regarding hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
Therefore, the teachings of Hey et al. anticipate the presently claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hey et al. U.S. Patent Application Publication 2006/0168683 published July 27, 2006 and Ball et al. U.S. Patent Application Publication 2017/0029844 published February 2, 2017.
For present claims 22, 25-28, and 31, Hey et al. teach methods of making fusion proteins comprising a Class A protein, a Class B protein, and/or a Class C protein including Photorhabdus toxin and screening for binding (please refer to the entire specification particularly the abstract; paragraphs 5, 7-10, 81-85, 96-106, 110, 111, 113-121, 124, 126, 141, 162, 164, 172-174, 208, 211; Tables 1, 2, 3; Examples).
However, Hey et al. does not specifically teach detectable markers attached to the TRS.
For present claims 22 and 25-31, Ball et al. teach insecticidal proteins comprising two or more modes of action and screening the insecticidal proteins for binding and/or enzymatic activity comprising inserting or modifying a polypeptide to include a Photorhabdus toxin and detecting binding or enzymatic activity and utilizing detectable markers (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 8, 10, 13, 15, 16, 35-38, 44, 54, 69).
Regarding hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
	The claims would have been obvious because a particular known technique (i.e. attaching detectable markers onto fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Modified Rejection*
*wherein the modification is due to amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,968,257 in view of Ball et al. U.S. Patent Application Publication 2017/0029844 published February 2, 2017. 
U.S. Patent No. 10,968,257 claims a heterologous polypeptide comprising a Photorhabdus tandem repeat protein target recognizing sequence motif comprising hydrophobic region-X1(E/K)(N/D)X2(S/T)X3-charged region wherein the hydrophobic region comprises at least one hydrophobic amino acid or is G(V/A/L)G; the charged region comprises at least one charged amino acid or is K(K/E)Q; X1 is 1-7 amino acids; X2 is 0-12 amino acids; and X3 is 1-7 amino acids.
However, U.S. Patent No. 10,968,257 does not specifically claim a binding or enzymatic assay for the heterologous polypeptide comprising a Photorhabdus tandem repeat protein target recognizing sequence motif.
For present claims 22 and 25-31, Ball et al. teach insecticidal proteins comprising two or more modes of action and screening the insecticidal proteins for binding and/or enzymatic activity comprising inserting or modifying a polypeptide to include a Photorhabdus toxin and detecting binding or enzymatic activity and utilizing detectable markers (please refer to the entire specification particularly the abstract; paragraphs 3-5, 7, 8, 10, 13, 15, 16, 35-38, 44, 54, 69).
The claims would have been obvious because a particular known technique (i.e. screening assays) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ffrench-Constant et al., 2014, Photorhabdus Toxins, Advances in Insect Physiology, 47: 343-388.
Ullah et al., 2014, Identification and Characterization of the Insecticidal Toxin “Makes Caterpillars Floppy” in Photorhabdus temperate M1021 Using a Cosmid Library, Toxins, 6: 2024-2040.
Brown et al., 2006, Txp40, a Ubiquitous Insecticidal Toxin Protein from Xenorhabdus and Photorhabdus Bacteria, Applied and Environmental Microbiology, 72(2): 1653-1662.
ffrench-Constant et al., 2007, Insecticidal toxins from Photorhabdus bacteria and their potential use in agriculture, Toxicon, 49: 436-451.
Hinchliffe et al., 2010, Insecticidal Toxins from the Photorhabdus and Xenorhabdus Bacteria, The Open Toxinology Journal, 3: 83-100.
Dowling, 2016, Identifying Anti-host Effectors in Photorhabdus, Current Topics in Microbiology and Immunology, 402: 25-38.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658